Per Curiam.
The motion must be denied. The case *323of Simson v. Neal, (2 Wils. 47.) on which the defendants’ counsel relies, has been overruled in the case of Hubert v. Lord Weymouth, (2 Black. Rep. 816.) and there can be no more reason for requiring the signature of counsel to a general replication than to a general plea. When the replication consists in a mere denial of the plea, without alleging any new matter therein, it need not be signed by counsel. This appears to be the settled practice of the court of K. B. (Sellon, 327. Impey’s K. B. Prac. 263.)
Motion denied,.